Case 0:18-cv-61047-UU Document 208 Entered on FLSD Docket 07/12/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 0:18-cv-61047-UU

  UNITED STATES OF AMERICA.,

            Plaintiff,
  v.

  US STEM CELL CLINIC, et al.,

        Defendants.
  _______________________________/
                                               ORDER
            THIS CAUSE is before the Court upon pro se non-party Gregory P. Nies’ (the

  “Intervenor”) Motion to Intervene and Emergency Appeal of Order for Immediate Destruction of

  my Property Without Due Process (the “Motion”). D.E. 206. The Court has reviewed the pertinent

  portions of the record and is otherwise fully advised in the premises.

       I.       Background

            On June 3, 2019, the Court granted summary judgment in favor of Plaintiff, the United

  States of America. D.E. 73. In that order, the Court agreed with the FDA that Defendants’ stromal

  vascular fraction (“SVF”) product was an adulterated and misbranded drug under the Food Drug

  and Cosmetic Act (“FDCA”), 21 U.S.C. §§ 301 et seq. See D.E. 73 at 28–30. Consequently, on

  June 25, 2019, the Court entered an injunction, which inter alia¸ enjoined Defendants from

  manufacturing and/or providing any services relating to its SVF product and requiring Defendants

  to destroy all SVF product currently in their possession, custody, or control. D.E. 83 at 9 ¶ 10. On

  July 12, 2019, Intervenor filed the instant Motion, seeking to intervene and appeal the Court’s

  order of permanent injunction. D.E. 206.




                                                   1
Case 0:18-cv-61047-UU Document 208 Entered on FLSD Docket 07/12/2019 Page 2 of 8



     II.       Legal Standard

            Federal Rule of Civil Procedure 24 distinguishes between intervention as of right and

  permissive intervention. An intervenor may intervene as of right when he or she:

     (1) is given an unconditional right to intervene by a federal statute; or

     (2) claims an interest relating to the property or transaction that is the subject of the action, and
     is so situated that disposing of the action may as a practical matter impair or impede the
     movant's ability to protect its interest, unless existing parties adequately represent that interest.
  Fed. R. Civ. P. 24(a).
            An intervenor may permissively intervene when: (1) the intervention is timely; (2) the

  intervenor has a claim or defense that shares a common question of law or fact with the action;

  and (3) the intervention will not prejudice the parties to the suit or cause any undue delays. Fed.

  R. Civ. P. 24(b); see also Armor Screen Corp. v. Storm Catcher, Inc., No. 07-81091-CIV, 2009

  WL 10667863, at *1 (S.D. Fla. May 14, 2009) (“District courts enjoy substantial discretion to

  grant intervention under Rule 24(b).”).


     III.      Analysis

            As an initial matter, the exact relief that Intervenor seeks is unclear; Intervenor does not

  even mention Rule 24 and thus does not explain whether he seeks to intervene as of right or

  whether he merely seeks to permissively intervene. As such, the Court will address Intervenor’s

  right to intervene as of right and permissively.

               a. Intervention as of Right

            A party seeking to intervene as of right under Federal Rule of Civil Procedure 24(a) must

  demonstrate that: “(1) the application to intervene must be timely; (2) the applicant must

  demonstrate a legally protected interest in the action; (3) the action must threaten to impair that

  interest; and (4) no party to the action can be an adequate representative of the applicant's


                                                     2
Case 0:18-cv-61047-UU Document 208 Entered on FLSD Docket 07/12/2019 Page 3 of 8



  interests.” Karsner v. Lothian, 532 F.3d 876, 885 (D.C. Cir. 2008) (quotation omitted). Intervenor

  satisfies none of these four factors and has not identified “an unconditional right to intervene by a

  federal statute.” Fed. R. Civ. P. 24(a).

         First, Intervenor’s Motion is untimely. The Court has already disposed of the action and

  entered judgment almost one month ago. As such, there can be no claim that “disposing of the

  action may as a practical matter impair or impede the movant's ability to protect its interest.” Fed.

  R. Civ. P. 24(a). Moreover, this action has been pending for over a year and has received

  substantial national press coverage. See Staley v. Harris Cty. Tex., 160 F. App'x 410, 412 (5th Cir.

  2005) (holding motion to intervene untimely where “publicity surrounding [the] lawsuit could not

  have escaped the [intervenor’s] attention.”). As such, Intervenor had many opportunities and over

  one year to intervene, but waited until a month after judgment to do so. See Acree v. Republic of

  Iraq, 370 F.3d 41, 49 (D.C. Cir. 2004) (“Courts are generally reluctant to permit intervention after

  a suit has proceeded to final judgment, particularly where the applicant had the opportunity to

  intervene prior to judgment.”), abrogated on other grounds by Republic of Iraq v. Beaty, 556 U.S.

  848 (2009).

         To be sure, in United Airlines, Inc. v. McDonald, 432 U.S. 385 (1977), the Supreme Court

  explained that “a post-judgment motion to intervene is not untimely if the putative intervenor acts

  as soon as it is clear that the parties will not represent its interests.” Amarin Pharm. Ireland Ltd. v.

  Food & Drug Admin., 139 F. Supp. 3d 437, 444 (D.D.C. 2015) (citing McDonald, 432 U.S. 385).

  But here, it is not at all clear that Defendants will not represent Intervenor’s interests. Pursuant to

  Federal Rule of Appellate Procedure 4, Defendants have sixty (60) days from the date of this

  Court’s Order of Permanent Injunction, entered on June 25, 2019, to appeal the Order, including

  the portion pertaining to the destruction of Intervenor’s SVF. Fed. R. App. P. (4)(a)(1)(B); cf.



                                                     3
Case 0:18-cv-61047-UU Document 208 Entered on FLSD Docket 07/12/2019 Page 4 of 8



  Acree, 370 F.3d at 50 (“[C]ourts often grant post-judgment motions to intervene where no existing

  party chooses to appeal the judgment of the trial court.”). Indeed, Rule 24 makes clear that an

  Intervenor may not intervene as of right where “existing parties adequately represent [his or her]

  interest.” Fed. R. Civ. P. 24. Intervenor neither explains how his interests in the SVF product

  and/or the terms of the injunction diverge in any way from Defendants' nor has he provided

  argumentation or evidence that Defendants do not intend to appeal this Court’s order, as Intervenor

  apparently desires. In fact, the record suggests the opposite. In their motion for extension of time

  to confer with the United States as to the scope of the injunction, D.E. 74, and in their subsequent

  joint status report, Defendants included footnotes stating: “Defendants do not, however, waive

  their right to appeal the Court’s Order and any final injunction entered in this action.” D.E. 74 at

  2 n.1; D.E. 76 at 1 n.1. Thus, not only is Intervenor’s Motion untimely, but he cannot demonstrate

  that “no party to the action can be an adequate representative of the applicant's interests.” Karsner,

  532 F.3d at 885; see also United States v. United States Steel Corp., 548 F.2d 1232, 1235 (5th Cir.

  1977) (“[I]ntervention attempts after final judgments are ordinarily looked upon with a jaundiced

  eye [as they] have a strong tendency to prejudice existing parties to the litigation or to interfere

  substantially with the orderly process of the court.”) (internal citation omitted). On this basis alone,

  the Court would find that Intervenor is not entitled to intervene as of right, but in the interest of

  completeness and clarity, the Court will briefly address the remaining factors.

          Intervenor has also failed to demonstrate a legally protected interest in the action because

  he does not have “an interest relating to the property or transaction that is the subject of the action.”

  Fed. R. Civ. P. 24 (emphasis added). The SVF product allegedly created from Intervenor’s stem

  cells and stored at Defendant’s facility was not the subject of the action; this is not an in rem

  proceeding and the SVF product is not the res before the Court. Cf. Diaz v. S. Drilling Corp., 427



                                                     4
Case 0:18-cv-61047-UU Document 208 Entered on FLSD Docket 07/12/2019 Page 5 of 8



  F.2d 1118, 1124 (5th Cir. 1970) (“[T]he Government in this case is asserting a tax lien, clearly a

  legally cognizable interest in property, which it seeks to attach to a res that is before the court.”)

  (emphasis added); Atlantis Dev. Corp. v. United States, 379 F.2d 818, 825 (5th Cir. 1967) (granting

  intervention where government sought to prevent development on coral reefs over which

  intervenor claimed ownership interest). Rather, the subject of this FDA enforcement action is

  whether Defendant’s SVF product is a “drug” within the meaning of the FDCA, such that the FDA

  has the authority to regulate its manufacture and sale. This is evidenced by the FDA’s complaint,

  which sought the following relief:

     That Defendants, USSCC, US Stem Cell, Inc., Kristin C. Comella and Theodore Gradel, and
     each of their officers, agents, representatives, employees, attorneys, and all persons in active
     concert or participation with any of them, be permanently restrained and enjoined from directly
     or indirectly doing any act with respect to a drug (including a biological product) that results
     in the drug being adulterated or misbranded within the meaning of the FDCA, if such act is
     done while such drug, or one of its components, is held for sale (whether or not the first sale)
     after shipment in interstate commerce, in violation of 21 U.S.C. § 331(k).

     That FDA be authorized pursuant to the injunction to inspect Defendants’ places of business
     and all records relating to the receipt, manufacture, processing, packing, labeling, holding, and
     distribution of any drug and/or drug component to ensure continuing compliance with the terms
     of the injunction, with the costs of such inspections to be borne by Defendants at the rates
     prevailing at the time the inspections are accomplished.

  D.E. 1 at 16 (emphasis added).

         Moreover, other than asserting that the stem cells in the SVF product originated from his

  body, Intervenor provides no argumentation or binding authority to support his contention that he

  has a legally cognizable property interest in the SVF product, a misbranded and adulterated drug.

  See United States v. Ellis Research Labs., Inc., 300 F.2d 550, 554 (7th Cir. 1962) (“We find no

  merit in defendants' argument that the injunction sought and granted is an unconstitutional and

  unwarranted exercise of the regulatory powers exercised by the United States under the Act in

  question. Defendants contend that the result of the injunction will be to put them out of business.



                                                    5
Case 0:18-cv-61047-UU Document 208 Entered on FLSD Docket 07/12/2019 Page 6 of 8



  They can have no vested interest in a business activity found to be illegal. It has long been settled

  that the [FDCA] itself is a constitutional exercise of the commerce power.”) (citing United States v.

  Walsh, 331 U.S. 432 (1947)) (emphasis added)).

          Indeed, “to satisfy the requirements of Rule 24(a)(2), [the interest] must be significant,

  must be direct rather than contingent, and must be based on a right which belongs to the proposed

  intervenor rather than to an existing party to the suit.” In re Penn Cent. Commercial Paper Litig.,

  62 F.R.D. 341, 346 (S.D.N.Y. 1974), aff'd sub nom. Shulman v. Goldman, Sachs, & Co., 515 F.2d

  505 (2d Cir. 1975) (emphasis added). Here, Intervenor provides no contract or other evidence that

  he, as opposed to Defendants, has any property interest in the SVF product that Defendant specially

  manufactures via its proprietary process. See 1 Am. Jur. 2d Accession and Confusion § 1 (“The

  doctrine of accession also embraces the situation where one makes alterations in the form of

  personal property belonging to another. If, in such a case, the thing itself is changed into a different

  species or its value is greatly enhanced, as where cloth is manufactured out of wool, the person

  who made the change may acquire title by accession . . . .”). Lastly, Intervenor provides no legal

  authority to support the proposition that an individual can have a property interest in his or her

  bodily tissue once removed and processed into a different form, and a brief review of relevant

  authority suggests that such a property right is far from well-settled. See, e.g., Greenberg v. Miami

  Children's Hosp. Research Inst., Inc., 264 F. Supp. 2d 1064, 1075 (S.D. Fla. 2003) (explaining

  “[T]he property right in blood and tissue samples also evaporates once the sample is voluntarily

  given to a third party.”).

          Accordingly, for the reasons discussed supra the Court finds that Intervenor’s Motion is

  untimely, that Defendants adequately represent his interests, and that he has no interest in the




                                                     6
Case 0:18-cv-61047-UU Document 208 Entered on FLSD Docket 07/12/2019 Page 7 of 8



  subject matter of the action. As such, he is not entitled to intervention as of right pursuant to Rule

  24.



                 b. Permissive Intervention

              Permissive intervention is a matter “wholly discretionary with the [district] court ... even

  though there is a common question of law or fact, or the requirements of Rule 24(b) are otherwise

  satisfied.” New Orleans Public Service, Inc. v. United Gas Pipe Line Co., 732 F.2d 452, 471 (5th

  Cir.1984) (alteration in original). The elements of permissive intervention and intervention as of

  right substantially overlap: both require that the motion be timely and that there be a unity of

  interests and/or a common question of law or fact between the action and the intervenor’s interest.

  See Fed. R. Civ. P. 24. The Court has already found Intervenor’s Motion to be untimely and the

  fact that there may be common questions or law or fact is not sufficient to permit intervention

  given this untimeliness, that Defendants adequately represent his interest, and that his interest is

  not the subject of the action. As such, for the reasons discussed supra, the Court declines to permit

  Intervenor to intervene under Rule 24(b). Accordingly, Intervenor’s Motion is DENIED.i

        IV.      Conclusion

        For the reasons discussed supra, it is

              ORDERED AND ADJUDGED that Intervenor’s Motion, D.E. 206, is DENIED.

              DONE AND ORDERED in Chambers at Miami, Florida, this _12th_ day of July, 2019.


                                                            ______________________________
                                                            URSULA UNGARO
                                                            UNITED STATES DISTRICT JUDGE
  copies provided: counsel of record
  Intervenor; pro se




                                                       7
Case 0:18-cv-61047-UU Document 208 Entered on FLSD Docket 07/12/2019 Page 8 of 8




  i
   Because the putative Intervenor’s motion fails, the Court need not address his numerous unclear arguments
  regarding his constitutional rights in the SVF and the FDA’s authority to promulgate rules under the Administrative
  Procedures Act and to regulate the production and use of SVF.




                                                           8
